Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 2, 6-9, 12, and 14 are objected to.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 has been considered by the examiner.
The examiner notes that U.S. Patent Document 3,630,790 has been crossed out on the IDS filed 8/26/2021 because the citation is a duplicate of the same U.S. patent document that was cited on the IDS filed 7/28/2020. US 3,630,790 has been considered as part of the IDS filed 7/28/2020.
The remainder of the IDS submitted on 8/26/2021 has been considered by the examiner.
Drawings
The replacement drawing sheet for Fig. 7 was received on 8/10/2020.  These drawings are accepted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “89” (fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation” wherein the silane-reactive group is -OCH3” is indefinite because “OCH3” is not one of the silane-reactive groups listed in claim 15, from which claim 18 depends. Thus, the limitation conflicts with claim 15.

Allowable Subject Matter
Claims 2, 6-9, 12, and 14 are objected to.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a wire grid polarizer wherein the silane conformal-coating is a superhydrophobic surface, capable of keeping water on a surface of the ribs in a Cassie-Baxter state, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1, from which claim 2 depends.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a wire grid polarizer further comprising a silicon dioxide conformal-coating between the silane conformal-coating and the ribs, as generally set forth in claim 6, the device including the totality of the particular limitations recited in claim 1, from which claim 6 depends.
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that they depend from claim 6, which is objected to above.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a wire grid polarizer wherein the silane conformal-coating is a superhydrophobic surface, capable of keeping water on a surface of the ribs in a Cassie-Baxter state, as generally set forth in claim 12, the device including the totality of the particular limitations recited in claim 10, from which claim 12 depends.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a wire grid polarizer further comprising a silicon dioxide conformal-coating between the silane conformal-coating and the ribs, as generally set forth in claim 14, the device including the totality of the particular limitations recited in claim 10, from which claim 14 depends.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 12 of U.S. Patent No. 9,995,864. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 9,995,864 claims a wire grid polarizer (WGP) comprising (see claim 1, line 1): ribs located over a surface of a transparent substrate (see claim 1, line 2) with gaps between adjacent ribs (see claim 1, line 5); and a silane conformal-coating located over the ribs (see claim 1, lines 6-7), the silane conformal- coating including chemical formula (1), chemical formula (2), or combinations thereof (see claim 1, lines 7-9 and chemical formulas (1) and (2)), where: r is a positive integer; each R1 independently is a hydrophobic group (see claim 1, lines 30-33) including CF3(CF2)n(CH2)m, and n and m are integers within the boundaries of 1 ≤ n ≤ 4 and 1 ≤ m ≤ 5 (see claim 5); each X is a bond to the ribs; and each R3 is independently a chemical element or a group (see claim 1, lines 30-33).
Regarding claim 10, US 9,995,864 claims a wire grid polarizer (WGP) comprising (see claim 1, line 1): ribs located over a surface of a transparent substrate (see claim 1, line 2) with gaps between adjacent ribs (see claim 1, line 5); and a silane conformal-coating located over the ribs (see claim 1, lines 6-7), the silane conformal- coating including chemical formula (1), chemical formula (2), or combinations thereof (see claim 1, lines 7-9 and chemical formulas (1) and (2)), where: r is a positive integer; each R1 independently is a hydrophobic group (see claim 1, lines 30-33) including CF3(CF2)n, and n is an integer within the boundaries of 1 ≤ n ≤ 3 (see claim 5); each X is a bond to the ribs; and each R3 is independently a chemical element or a group (see claim 1, lines 30-33).
Regarding claim 11, US 9,995,864 claims all of the limitations of claim 10.
US 9,995,864 also claims that each R1 is independently CF3(CF2)n(CH2)m, and m is an integer within the boundaries of 1 ≤ m ≤ 5 (see claim 5).

Claims 1, 15, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 14, 15, 16, and 19 of U.S. Patent No. 10,054,717. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, US 10,054,717 claims a wire grid polarizer (WGP) comprising (see claim 3, line 1): ribs located over a surface of a transparent substrate (see claim 3, line 2) with gaps between adjacent ribs (see claim 3, line 7); and a silane conformal-coating located over the ribs (see claim 14, lines 2-3 and 6-7), the silane conformal- coating including chemical formula (1), chemical formula (2), or combinations thereof (see claim 14, lines 7-9 and chemical formulas (1) and (2)), where: r is a positive integer; each R1 independently is a hydrophobic group (see claim 14, lines 23-28) including CF3(CF2)n(CH2)m, and n and m are integers within the boundaries of 1 ≤ n ≤ 4 and 1 ≤ m ≤ 5 (see claim 15); each X is a bond to the ribs; and each R3 is independently a chemical element or a group (see claim 14, lines 23-28).
Regarding claim 15, US 10,054,717 claims a method of making a wire grid polarizer (WGP) with a protective coating (see claim 16, line 1), the method comprising: providing a WGP with ribs located over a surface of a transparent substrate (see claim 16, lines 3-4); exposing the WGP to a silane chemical by vapor-deposition (see claim 19), the silane chemical including Si(R1)d(R2)e(R3)g where: d is 1, 2, or 3, e is 1, 2, or 3, g is 0, 1, or 2, and d+e+g = 4; each R1 is independently a hydrophobic group including CF3(CF2)n and n is an integer within the boundaries of 1 ≤ n ≤ 4; R2 is a silane-reactive-group; each silane-reactive-group is independently selected from: -OR6, -OCOR6, and -N(R6)2 ; each R6 is independently an alkyl group, an aryl group, or combinations thereof; and each R3, if any, is independently any chemical element or group (see claim 19).
Regarding claim 17, US 10,054,717 claims all of the limitations of claim 15.
US 10,054,717 also claims that each R1 is independently CF3(CF2)n(CH2)m, and m is an integer within the boundaries of 1 ≤ m ≤ 5 (see claim 19).
Regarding claims 19 and 20, US 10,054,717 claims all of the limitations of claim 15.
US 10,054,717 also claims that the silane-reactive group is -OCOR6 and that the silane-reactive group is -N(R6)2 (see claim 19).

Claims 1, 10, 11, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 5, 14, and 17 of U.S. Patent No. 10,534,120 in view of Lines et al. (US 2003/0227678) of record (hereafter Lines).
Regarding claim 1, US 10,534,120 claims a wire grid polarizer (WGP) comprising (see claim 14, line 1): ribs located over a surface of a substrate (see claim 14, line 2, where the array of wires are ribs) with gaps between adjacent ribs (see claim 14, lines 10-11, where air-filled channels are gaps); and a silane conformal-coating located over the ribs (see claim 14, lines 16-19), the silane conformal- coating including chemical formula (1), chemical formula (2), or combinations thereof (see claim 14, lines 18-20 and chemical formulas (1) and (2)), where: r is a positive integer; each R1 independently is a hydrophobic group (see the end of claim 14) including CF3(CF2)n(CH2)m, and n and m are integers within the boundaries of 1 ≤ n ≤ 4 and 1 ≤ m ≤ 5 (see claim 17); each X is a bond to the ribs; and each R3 is independently a chemical element or a group (see the end of claim 14).
US 10,534,120 does not specifically claim that the substrate is transparent.
However, Lines teaches a wire grid polarizer comprising ribs located over a surface of a transparent substrate (see at least Fig. 1 and paragraph [0016], where the substrate 28 can be transparent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire grid polarizer of US 10,534,120 to include the teachings of Lines so that the substrate is transparent for the purposes of allowing the wire grid polarizer to transmit polarized light.
Regarding claim 10, US 10,534,120 claims a wire grid polarizer (WGP) comprising (see claim 14, line 1): ribs located over a surface of a substrate (see claim 14, line 2, where the array of wires are ribs) with gaps between adjacent ribs (see claim 14, line 10-11, where air-filled channels are gaps); and a silane conformal-coating located over the ribs (see claim 14, lines 16-19), the silane conformal- coating including chemical formula (1), chemical formula (2), or combinations thereof (see claim 14, lines 18-20 and chemical formulas (1) and (2)), where: r is a positive integer; each R1 independently is a hydrophobic group (see the end of claim 14) including CF3(CF2)n, and n is an integer within the boundaries of 1 ≤ n ≤ 3 (see the end of claim 14); each X is a bond to the ribs; and each R3 is independently a chemical element or a group (see the end of claim 14).
US 10,534,120 does not specifically claim that the substrate is transparent.
However, Lines teaches a wire grid polarizer comprising ribs located over a surface of a transparent substrate (see at least Fig. 1 and paragraph [0016], where the substrate 28 can be transparent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire grid polarizer of US 10,534,120 to include the teachings of Lines so that the substrate is transparent for the purposes of allowing the wire grid polarizer to transmit polarized light.
Regarding claim 11, US 10,534,120 as modified by Lines claims all of the limitations of claim 10.
US 10,534,120 also claims that each R1 is independently CF3(CF2)n(CH2)m, and m is an integer within the boundaries of 1 ≤ m ≤ 5 (see claim 17).
Regarding claim 15, US 10,534,120 claims a method of making a wire grid polarizer (WGP) with a protective coating (see claim 1, line 1), the method comprising: providing a WGP with ribs located over a surface of a substrate (see claim 1, lines 4-5); exposing the WGP to a silane chemical by vapor-deposition (see claim 1, lines 23-27), the silane chemical including Si(R1)d(R2)e(R3)g where: d is 1, 2, or 3, e is 1, 2, or 3, g is 0, 1, or 2, and d+e+g = 4 (see claim 1, lines 27-30); each R1 is independently a hydrophobic group including CF3(CF2)n and n is an integer within the boundaries of 1 ≤ n ≤ 4 (see claim 3); R2 is a silane-reactive-group; each silane-reactive-group is independently selected from: -OR6, -OCOR6, and -N(R6)2 ; each R6 is independently an alkyl group, an aryl group, or combinations thereof; and each R3, if any, is independently any chemical element or group (see claim 1, lines 32-40).
US 10,534,120 does not specifically claim that the substrate is transparent.
However, Lines teaches a wire grid polarizer comprising ribs located over a surface of a transparent substrate (see at least Fig. 1 and paragraph [0016], where the substrate 28 can be transparent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US 10,534,120 to include the teachings of Lines so that the substrate is transparent for the purposes of allowing the wire grid polarizer to transmit polarized light.
Regarding claim 17, US 10,534,120 as modified by Lines claims all of the limitations of claim 15.
US 10,534,120 also claims that each R1 is independently CF3(CF2)n(CH2)m, and m is an integer within the boundaries of 1 ≤ m ≤ 5 (see claim 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lines et al. (US 2003/0227678) of record (hereafter Lines).
Regarding claim 1, Lines discloses a wire grid polarizer (WGP) comprising: ribs located over a surface of a transparent substrate with gaps between adjacent ribs (see at least Figs. 1 and 2 and Page 1, paragraph [0008], where ribs 32 are on transparent substrate 28); and a silane conformal-coating located over the ribs (see at least Fig. 1, Page 1, paragraph [0009], and Page 4, paragraph [0037], where the corrosion inhibitor can be a silane).
Lines does not specifically disclose that the silane conformal-coating includes chemical formula (1), chemical formula (2), or combinations thereof.
However, as best understood, the examiner holds that the phosphonate and silanes disclosed by Lines are similar to the claimed materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WGP of Lines so that the silane conformal-coating includes chemical formula (1), chemical formula (2), or combinations thereof for the purposes of using known materials in order to obtain predictable results such as corrosion resistance. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 3-5, Lines discloses all of the limitations of claim 1.
Lines does not specifically disclose the limitations from claims 3, 4, and 5.
However, it would have been obvious to choose appropriate materials for use in the WGP of Lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WGP of Lines in order to meet the limitations of claims 3, 4, and 5 for the purpose of using known materials in order to obtain predictable results such as corrosion resistance. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claim 10, Line discloses a wire grid polarizer (WGP) comprising: ribs located over a surface of a transparent substrate with gaps between adjacent ribs (see at least Figs. 1 and 2 and Page 1, paragraph [0008], where ribs 32 are on transparent substrate 28); and a silane conformal-coating located over the ribs (see at least Fig. 1, Page 1, paragraph [0009], and Page 4, paragraph [0037], where silanes can be used).
Lines does not specifically disclose that the silane conformal-coating includes chemical formula (1), chemical formula (2), or combinations thereof.
However, as best understood, the examiner holds that the silanes disclosed by Lines are similar to the claimed materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WGP of Lines so that the silane conformal-coating includes chemical formula (1), chemical formula (2), or combinations thereof for the purposes of using known materials in order to obtain predictable results such as corrosion resistance. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 11 and 13, Lines discloses all of the limitations of claim 9.
Lines does not specifically disclose the limitations from claims 10, 11, and 12.
However, it would have been obvious to choose appropriate materials for use in the WGP of Lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WGP of Lines in order to meet the limitations of claims 10, 11, and 12 for the purpose of using known materials in order to obtain predictable results such as corrosion resistance. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lines et al. (US 2003/0227678) of record (hereafter Lines), in view of Smith et al. (US 2012/0251797) of record (hereafter Smith).
Regarding claim 15, Lines discloses a method of making a wire grid polarizer (WGP) with a protective coating, the method comprising: providing a WGP with ribs located over a surface of a transparent substrate (see at least Page 1, paragraph [0008]); exposing the WGP to a silane chemical (see at least Page 4, paragraph [0037], where silanes can be used).
Lines does not specifically disclose that the silane chemical includes Si(R1)d(R2)e(R3)g.
However, as best understood, the examiner holds that the silanes disclosed by Lines are similar to the claimed materials.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the WGP of Lines so that the silane chemical includes Si(R1)d(R2)e(R3)g for the purpose of using known materials in order to obtain predictable results such as corrosion resistance. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Lines does not specifically disclose that exposing the WGP to the silane chemical is done by vapor-deposition.
However, Smith teaches chemical vapor deposition coatings of silanes (see at least the title and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lines to include the teachings of Smith so that exposing the WGP to the silane chemical is done by vapor-deposition for the purpose of substituting one known method for another in order to obtain predictable results such as improving the properties of the surface (see at least Page 2, paragraphs [0033]-[0035] of Smith).
Regarding claims 16-20, Lines as modified by Smith discloses all of the limitations of claim 9.
Lines does not specifically disclose the limitations from claims 16-20.
However, it would have been obvious to choose appropriate materials for use in the WGP of Lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lines as modified by Smith in order to meet the limitations of claims 16-20 for the purpose of using known materials in order to obtain predictable results such as corrosion resistance. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872           

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872